  Case 4:18-cv-00247-ALM Document 92-18 Filed 07/12/19 Page 1 of 1 PageID #: 1852




Jason Lee Van Dyke <jason@vandykelawfirm.com>                                         Tue, Nov 12, 2013 at 5:02 PM
To: Les Holtzman <57poker.pro@gmai1.com>


 You stated that I filed a harmful and frivolous lawsuit. That is enough for me .. I wilt warn you: I have sued
 everyone who has ever filed a formal grievance against me with the State Bar. If ou file some sort of
 groundless rievance with the State Bar I will make your life a living h II unlike anything you could imagine. I
 don't take such threats lightly. I will also warn you about that link you sent me: That information is false and
 defamatory. Any republication of the same by you or anyone under control will get you sued . I'd strongly
 advise you not to test me.



 On the other hand I never intended to make this personal. If that was not your intent either, that's fine. It
 will save me a lot of time and you a lot of money for us to keep this ''not personal"



 Jason L. Van Dyke

  Attorney at Law, Receiver

 200 Chisholm Place, #250

  Plano, TX 75075

  P - (469) 964-5346

  F - (972) 421-1830




                                               Exhibit 18
